Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/1/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0146540 A1 (hereinafter referred to as “Dontula”).
Dontula teaches a filtration system, comprising:
at least one spiral wound first filter section (100) in fluid communication with at least one spiral wound second filter section (200), wherein the first and second filter sections comprise: 
a filtration membrane (130, 230);
a feed spacer (140, 240) located adjacent the filtration membrane and defining a feed flow channel; and a permeate spacer located adjacent the filtration membrane and defining a permeate flow channel, wherein (i) a thickness of the feed flow channel (160) in the first filter section located upstream of the second filter section is different than a thickness of the feed flow channel (260) in the second filter section  (i.e. width of the feed channel or area of the feed flow channel holding the height of the feed flow channel constant), and/or (ii) an effective volume of 
Claims 1 and 5-6 differs from Dontula in reciting that the thickness of the feed spacer defines the thickness of the feed channel wherein the thickness of the feed flow channel or the effective volume of the second filter section is smaller than the thickness of the feed flow channel or the effective volume of the first filter section.
Dontula teaches that by reducing the flow passage area (e.g. the upstream) flow passage area 170 or the downstream flow passage are 270 or both), the velocity of the liquid across the membrane (e.g. the upstream membrane 130 or the downstream membrane 230 or both) is selected to be sufficient to reduce concentration polarization (CP) layer thickness (see Fig. 3; paragraph 34).
Flow passage area is determined by width of feed channel and height of the feed channel.  The flow passage area is reduced by the reducing the width of flow passage area or the height of the feed flow channel while holding the height of the feed flow channel or the width of flow passage area constant respectively.  Without using the baffles in Dontula, alternative way to reduce the flow passage area is to reduce the width of the feed spacer if the width of the feed spacer is the width of the feed flow channel e.g. feed flow passage.  Likewise, the effective volume can also be reduced by reducing the width of the feed spacer. 
It would have been obvious to a person of ordinary skill in the art to modify the filtration system of Dontula to incorporate smaller thickness of feed spacer in the second filter section to that of the first second section i.e. smaller thickness of the feed flow channel or the effective volume to increase the velocity of the liquid of across the membrane to be sufficient to reduce CP layer thickness.										
Claims 2 and 10 differ from Dontula in reciting that a velocity of feed through the second section filter section is 95-125% of a velocity of feed through the first filter section.

It would have been obvious to a person of ordinary skill in the art to optimize the thickness of the second filter section to be smaller than the thickness of the first filter section to arrive at a velocity of feed through second filter section to increase within 95-125% of a velocity feed through the first section sufficient to reduce the CP layer.  
Regarding claim 3, see that the first and second filter sections (100, 200) are located in a single filter cartridge (400)(see Figure 2).							
Regarding claim 4, see the first and second filter sections (100, 200 are arranged in series (see Figure 2).
Dontula teaches a laminar unit comprising a feed spacer, first filtration membrane adjacent the feed spacer, a permeate spacer adjacent the first filtration membrane and a second filtration membrane adjacent the permeate spacer (see paragraph 3).
Claim 9 differs from Dontula in reciting a plurality of laminar units. 
Duplication of laminar units are within the ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 11 differs from Dontula in reciting that the number of laminar units of the first filter section is different than the number of laminar units of the second filter section.
Dontula teaches that average cross-flow velocity increases with smaller width of the flow path i.e thickness of the feed channel (see paragraphs 13).  Hence, the average cross-flow velocity in the number of laminar units in the first section and the number of laminar units of the second filter section determines the feed velocity.  Dontula teaches that higher velocity reduce the thickness of concentration polarization on the feed side of the membrane sheets (see paragraphs 4, 13).
It would have been obvious to a person of ordinary skill in the art to optimize the number of laminar units of the first filter section being different than the number of laminar units of the .

Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0146540 A1 (hereinafter referred to as “Dontula”) as applied to claim 1 above and further in view of US 2018/0036684 A1 (hereinafter referred to as ”Jons”).
Dontula teaches a filtration system as described above.
Dontula teaches that average cross-flow velocity increases with smaller width of the flow path i.e thickness of the feed channel (see paragraphs 13).  Hence, the average cross-flow velocity in the number of the first section and the number of the second filter section determines the feed velocity.  Dontula teaches that higher velocity reduce the thickness of concentration polarization on the feed side of the membrane sheets (see paragraphs 4, 13).
Claim 7 differs from Dontula in reciting that a plurality of first filter sections arranged in parallel, wherein the feed flow channels of the first filter sections discharge into a common discharge header; and at least one second filter section in fluid communication with the common discharge header, wherein the number of first filter sections is greater than the number of second filter sections.
Jons teaches a filtration assembly comprising spiral wound filters in series or in parallel as commonly used in the art of filtration system wherein filters arranged in parallel having feed flow channels discharge into a common discharge header (74, 78) (see Figures 2, 4-6; paragraphs 18, 20, 26, 37).
It would have been obvious to a person of ordinary skill in the art to arrange first sections and second section with known common discharge header when filters are arranged in parallel fashion and optimize the number of the first filter section greater than the number of second filter section to arrive at desired higher velocity to reduce the thickness of concentration polarization on the feed side of the membrane sheets (see paragraphs 4, 13).

It would have been obvious to a person of ordinary skill in the art to arrange and optimize such that an effective volume of the at least one second filter section is smaller than a sum of the effective volumes of the plurality of first filter sections to arrive at desired higher velocity to reduce the thickness of concentration polarization on the feed side of the membrane sheets (see paragraphs 4, 13).
Claim 21 differs from Dontula in reciting that the thickness of the feed flow channel is 10-200 mils.  
Jons teaches the feed spacer provides flow channels of between 0.1 mm and 1.5 mm (3.93 – 59 mil)(see paragraph 29) which ranges overlap the claimed range.
It would have been obvious to a person of ordinary skill in the art to incorporate known feed spacer of Jons in the filtration system of Dontula to provide desired thickness of the feed flow channel of 10-200 mils.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21 have been considered but are moot.
Applicants argue that Dontula does not teach that the velocity of the feed liquid through the first filter second and the second filter is substantially constant where the average flow velocity of the material through the second filter section may be 95-125% of the average flow velocity of the material through the first filter section.  Dontula teaches that by reducing the flow 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
3/1/21